Citation Nr: 0510176	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had recognized Guerilla service from December 
1942 to May 1945 and regular Philippine Army service until 
February 1946.  He died in November 1990.  The appellant is 
his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in November 1990.  

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was cardiorespiratory arrest secondary 
to congestive heart failure.  

3.  At the time of death, the veteran was not service 
connected for any disabilities.  

4.  The veteran's cardiorespiratory arrest and congestive 
heart failure were not manifest in service or within one year 
of separation from service and are unrelated to service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for the cause of the 
veteran's death.  The appellant was provided adequate notice 
as to the evidence needed to substantiate her claim.  The 
Board concludes that the discussions in the rating decision, 
the statement of the case (SOC), and supplemental statement 
of the case (SSOC) informed the appellant of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a VCAA letter from June 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA letter predated the rating decision.  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in May 2003, and SSOC issued in 
August 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to the duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"send the information describing additional evidence or the 
evidence itself to the [RO]."  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  Statements from private physicians who 
treated the veteran have been submitted.  The appellant has 
not claimed that the veteran was treated at any VA facility.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran had alleged that his cardiorespiratory arrest and 
congestive heart failure had begun in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

The certificate of death shows that the immediate cause of 
death was cardiorespiratory arrest; the underlying cause was 
congestive heart failure.  The available service medical 
records do not show that the veteran had heart problems 
during service.  The veteran's February 1946 separation 
examination report shows that his cardiovascular system and 
lungs were normal, and the chest x-rays to be negative.  
There are no additional service medical records.  

The Board notes that the appellant has submitted a number of 
statements from private physicians who treated the veteran 
for different conditions.  However, none of these statements 
state that the veteran's military service was the cause of 
any of the conditions for which the veteran received 
treatment.  An undated statement from Dr. Abellanosa stated 
that the veteran was treated for dysentery and a non-healing 
wound on the right leg in December 1944.  The statement makes 
no mention of the veteran's military service or any heart or 
respiratory problems.  A statement of Decemeber 1987 from Dr. 
Marfori stated that the veteran had been treated for a number 
of physical problems including berberi, cardiovascular 
disease, malnutrition, defective hearing and vision, 
rheumatic and discomfiguration, and healing wound on his 
right leg.  The statement does not make any mention of the 
veteran's military service or whether any of these conditions 
were related to the veteran's military service.  A statement 
of December 2002 from Dr. Malforre Clinic indicated that in 
April 1956 the veteran had been treated for a peptic ulcer 
due to irregular eating habits.  The statement does not make 
any mention of the veteran's military service or of any heart 
or respiratory problems.  A statement of March 2003 from a 
clinic clerk at the Mallforri Medical Clinic indicated that 
in March 1947 the veteran had been treated in the clinic for 
a swollen leg believed to be due to a bullet wound.  The 
statement does not mention that the veteran had been treated 
for any heart or respiratory problems.

In December 2003, the RO requested Dr. Lolita Roxas, the 
physician who certified the veteran's death, to clarify the 
reasons why she concluded that the veteran had died of 
cardiorespiratory arrest secondary to congestive heart 
failure.  The RO noted that although Dr. Roxas had certified 
the veteran's death, she did not treat him.  The RO requested 
Dr. Roxas to explain how she had reached her conclusion and, 
to provide any pertinent original treatment records including 
any laboratory reports and any other documents associated 
with the veteran's treatments.  If treatment records were not 
available, Dr. Roxas was asked to provide a detailed 
statement showing the signs and symptoms noted during the 
course of treatment, complete diagnoses and when made, course 
of the disease, and nature of the treatment and period 
covered.  Dr. Roxas did not reply to the RO's request.

The Board notes that the appellant has asserted that the 
veteran's cardiorespiratory arrest which caused his death was 
caused or was a result of the shrapnel wounds in his legs 
that he incurred while in service.  She stated that after 
being discharged the veteran suffered from swelling in his 
right leg that caused him to stay at home.  
The issue of whether the cause of the veteran's death is 
related to active service, in general, requires competent 
evidence.  However, the appellant is not a medical 
professional and any statements from her do not constitute 
competent medical evidence that the veteran suffered from 
pulmonary problems in service.  Generally, lay persons are 
not competent to offer evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The Board also notes that the February 1946 separation 
examination did not note any abnormalities or problems of the 
legs.  Finally, the Board notes that in February 1991 the 
appellant filed an initial claim for dependency and indemnity 
compensation.  In that claim the appellant stated that the 
veteran's death was not due to military service.

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  The 
veteran's cardiorespiratory arrest and congestive heart 
failure were not manifest in service or within one year of 
separation from service and are unrelated to service.  A 
disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the cause of 
death.  Consequently, the appellant's claim of entitlement to 
service connection for the cause of death is denied.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


